731 F. Supp. 881 (1990)
UNITED STATES of America, Plaintiff,
v.
Thomas J. NIETUPSKI, Defendant.
No. 89-30070.
United States District Court, C.D. Illinois, Springfield Division.
February 28, 1990.
David Risley, Asst. U.S. Atty., Springfield, Ill., for plaintiff.
Robert Novelle, Chicago, Ill., for defendant.

OPINION
RICHARD MILLS, District Judge:
Secretly recorded conversations.
Wiretapping?
Thomas J. Nietupski has been charged with conspiracy to manufacture or distribute a controlled substance, specifically methamphetamine, in violation of 21 U.S.C. § 846. The conspiracy involved over 20 individuals and touched on several states. One of Nietupski's co-conspirators  and a ringleader  was his ex-wife, Nancy Nietupski.
During the latter part of 1987 Nancy recorded several conversations between herself and Defendant. In these conversations, Nancy and Defendant discussed their drug dealing activities. Nancy made the recordings by placing a tape recorder in her suit jacket pocket and going to Defendant's *882 home in Decatur, Illinois. Defendant was unaware that the conversations were being recorded.
Nancy kept the tapes in her home in Pana, Illinois, and claims that a third conspirator, Cindylou Matthews, stole the tapes from her home and took them to Matthews' home.[1] The Government seized the tapes from Matthews' residence during the execution of a search warrant on July 18, 1989.
The Government had the tapes transcribed and will seek to introduce the transcript of at least one of the tapes into evidence at Defendant's trial. A copy of the transcript is attached to this opinion as an appendix.
Defendant has moved to suppress the tapes under 18 U.S.C. § 2515 as having been made in violation of Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. §§ 2510-21. This Court held a hearing on Defendant's motion on February 20, 1990, at which Nancy testified.[2] Nancy stated that she made the tapes to obtain "leverage" over the Defendant. During her testimony, Nancy claimed that everything on the tapes was a lie. Specifically, Nancy stated that she lied about being involved in drug dealing to get the Defendant to come back with a bigger lie regarding his own involvement in drugs in an effort to "top" Nancy's story.
Defendant's motion to suppress raises two issues for our consideration. First, whether the tapes fall within the parameters of the Federal Wiretapping Act. Second, assuming that the act applies to the tapes, whether the act requires us to suppress the tapes.
Section 2511(1)(a) of the act makes it a federal offense for any person to intercept or endeavor to intercept any wire, oral, or electronic communication except as allowed by other provisions of the statute. Section 2511(2)(d) then provides that
[i]t shall not be unlawful under this chapter for a person not acting under color of law to intercept a wire, oral, or electronic communication where such person is a party to the communication or where one of the parties to the communication has given prior consent to such interception unless such communication is intercepted for the purpose of committing any criminal or tortious act in violation of the Constitution or laws of the United States or of any State.

18 U.S.C. § 2511(2)(d) (emphasis added). The act concludes that any communication intercepted in violation of the act may not be received in evidence in any "trial, hearing, or other proceeding in or before any court,...." 18 U.S.C. § 2515.
The issue presently before this Court is whether the interception of the oral communication by Nancy Nietupski violated the act. This question necessarily turns upon Nietupski's motive in intercepting the communication. Specifically, whether at the time she recorded the conversations with Defendant she did so "for the purpose of committing any criminal or tortious act in violation of the Constitution or laws of the United States or any State." Defendant argues that she did in fact record the conversation for an unlawful purposeextortion or blackmail.
To bring the tapes within the purview of the Federal Wiretapping Act, Defendant must do more than merely assert that Nancy recorded the conversations for a criminal or tortious purpose. "A party attempting to suppress a recording bears the burden of proving that it was made for an impermissible purpose." Traficant v. Commissioner of Internal Revenue Serv., 884 F.2d 258, 266 (6th Cir.1989); United States v. Truglio, 731 F.2d 1123, 1131 (4th *883 Cir.) (defendant has burden by preponderance of the evidence), cert. denied, 469 U.S. 862, 105 S. Ct. 197, 83 L. Ed. 2d 130 (1984); United States v. Phillips, 540 F.2d 319, 326 (8th Cir.), cert. denied, 429 U.S. 1000, 97 S. Ct. 530, 50 L. Ed. 2d 611 (1976). Defendant argues that this Court is required to conclude that Nancy made the recordings for an impermissible purposeblackmail because the only evidence presented at the hearing was Nancy's testimony that that indeed was her goal. We do not agree. Nancy admitted that the tapes were never actually used in any unlawful scheme and that she had never actually threatened to use them. In fact, Defendant was never aware of the tapes' existence prior to their seizure by the Government. See Traficant, 884 F.2d at 266.
We also must conclude that Nancy was not a credible witness. Her story that everything on the tapes was a lie is absolutely incredible and defies belief. The transcript of the tape attached to this opinion as an appendix reveals that the discussions regarding drug dealing were specific, detailed, and factually supported. In addition, the discussions referred to other members of the conspiracy which have been indicted along with Defendant and his ex-wife. Nancy could very well have made the tapes for the purpose of turning them over to the Government if she were caught in the hope of obtaining a better deal for herself. This clearly would not be an improper purpose and in effect could be said to be laudable in that she would be aiding law enforcement to apprehend her co-conspirators. Therefore, because we find that Nancy Nietupski's testimony was not credible and that no evidence supports her statement that she made the tapes for the purpose of blackmailing Defendant, we must hold that Defendant has failed to meet his burden of proving by a preponderance of the evidence that the tapes were made for an illegal or improper purpose.
Even if we were to assume that Defendant had met his burden, we would decline to suppress the tapes under § 2515. At the present time, there is a split among the circuit courts regarding the necessity of suppressing tapes which were made by a co-conspirator in furtherance of the conspiracy and which contain evidence of the conspiracy.
Defendant relies upon United States v. Vest, 813 F.2d 477 (1st Cir.1987), in arguing that the tapes should be suppressed. In Vest, Waters was arrested and charged with the shooting of Detective Francis J. Tarantino of the Boston Police Department. Following Waters' indictment and release on bail, he met with Tarantino and Officer George H. Vest, also a Boston police detective, and reached an agreement whereby Waters would pay a total of $300,000 to Tarantino, using Vest as an intermediary, in exchange for Tarantino's efforts to assure that Waters would not receive a sentence of imprisonment if he entered a guilty plea to the charges of shooting Tarantino. Vest met Waters at his office and received a $35,000 down payment on the bribe. Unknown to Vest, Waters recorded the transaction and accompanying discussion. Waters testified at the suppression hearing that he recorded the conversation to create a "receipt" in the event that Tarantino later claimed Waters had failed to make the payment.
Upon being sentenced to a term of imprisonment, Waters turned the tape over to federal law enforcement authorities who began an investigation of the bribery scheme. After being granted immunity, Vest appeared before the grand jury and perjured himself by claiming that he had not participated in Waters' payment of money to Tarantino and had never received any money from Waters. The grand jury then indicted Vest on three counts of making false declarations before a grand jury in violation of 18 U.S.C. § 1623.
Prior to trial, Vest moved to suppress the tape, arguing that Waters had made the tape in violation of the Federal Wiretapping Act and therefore it had to be suppressed under § 2515. The district court suppressed the tape and the First Circuit, relying on a literal interpretation of the act, affirmed.
On the other hand, the court in United States v. Underhill, 813 F.2d 105 (6th Cir.), *884 cert. denied, 482 U.S. 906, 107 S. Ct. 2484, 96 L. Ed. 2d 376 (1987), reached the opposite conclusion. In Underhill, the defendants and their co-conspirators were charged with conspiracy and various substantive offenses related to the ownership and operation of an illegal gambling business. During a search of an apartment leased by one of the conspirators, FBI agents seized 15 cassette tapes which contained recorded telephone conversations between the defendants and their co-conspirators and other associates relating to the gambling business. Apparently, the conspirators recorded the bets which were placed over the phone to maintain a record of who bet how much. Such tapes constituted "gambling records" and were therefore illegal under state law.
The defendants moved pursuant to the Federal Wiretapping Act to suppress the tapes on the ground that they had been made for an illegal purpose. The district court applied the act literally and suppressed the tapes. The Government appealed and the Sixth Circuit concluded that the communications were intercepted in violation of the federal act but then turned to the question of whether the exclusionary rule contained in § 2515 applied.
The Sixth Circuit engaged in a lengthy examination of the legislative history underlying the Omnibus Crime Control and Safe Streets Act of 1968. See S.Rep. No. 1097, 90th Cong., 2d Sess., reprinted in 1968 U.S.Code Cong. & Admin.News 2112. As part of the act, Title III furthers the primary purpose of the statute by providing an effective means for combating organized crime in the United States. Underhill, 813 F.2d at 110. The court noted that there is little legislative history surrounding § 2511(2)(d) because this particular provision was added to Title III as a floor amendment. The amendment's sponsor, Senator Hart of Michigan, emphasized the defensive purpose of the amendment  to protect a nonconsenting party to an intercepted conversation from the danger that another party might use the contents for some criminal purpose such as blackmail. Id.
The court stated:
It seems clear that neither the general purpose of Title III to protect the privacy of parties who use wire and oral communications nor the particular purpose of § 2511(2)(d) to prevent misuse of the contents of such communications against a party to such communications would be served by suppressing the tapes in this case. In fact, to do so would turn the statute on its head.
Underhill, 813 F.2d at 111.
The court then stated that "[w]hen the intent of Congress is expressed in `reasonably plain terms,' a court must ordinarily treat the language as conclusive." Id. (citing Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 570, 102 S. Ct. 3245, 3250, 73 L. Ed. 2d 973 (1982)). Nevertheless, it is the intention of Congress that controls and a result contrary to the literal interpretation of the words is justified when "the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters...." Griffin, 458 U.S. at 571, 102 S.Ct. at 3250. The court then recognized that an overriding Congressional concern in enacting Title III was to protect individual privacy. However, Title III was intended to protect the victims of unlawful interceptions, not the perpetrators.
The court concluded that:
We think it is clear that Congress did not intend for § 2515 to shield the very people who committed the unlawful interceptions from the consequences of their wrongdoing. Underhill and Rokitka waived their right of privacy in these communications by their deliberate act of causing them to be recorded. If the language of §§ 2511(2)(d) and 2515 were applied literally to Underhill and Rokitka, it would produce an absurd result that we are confident Congress did not intend.
Underhill, 813 F.2d at 112. The court then turned to the argument of a co-conspirator who had not been involved in recording the conversations.

*885 The defendant ... argues that he did not consent to the interception of his conversations, and therefore is entitled to suppress the tapes that contain those conversations.... However, as a confederate of Underhill and Rokitka in the gambling business, [the defendant] waived his right of privacy in the conversations. All of the appellees were charged with conspiracy, and the evidence produced by the defendants at the suppression hearing indicated that all were in fact members of the conspiracy. As a member of the conspiracy [the defendant] was bound by the acts of his co-conspirators and may be held to have waived his right of privacy in communications made in furtherance of the purposes of the conspiracy.
Id. (citing Pinkerton v. United States, 328 U.S. 640, 646-48, 66 S. Ct. 1180, 1183-84, 90 L. Ed. 1489 (1946), and United States v. Bowers, 739 F.2d 1050, 1052 (6th Cir.), cert. denied sub nom. Oakes v. United States, 469 U.S. 861, 105 S. Ct. 195, 83 L. Ed. 2d 128 (1984)). The court recognized that each party to a conversation takes the risk that the other party will record and divulge the contents of the conversation and that in enacting the Federal Wiretapping Act, Congress sought to protect parties from this risk by making otherwise legal interceptions unlawful if the purpose of the interception was an act enumerated in the statute. "In doing so it did not intend to deprive prosecutors of the most cogent evidence of wrongdoing because the defendants record evidence of their crimes by intercepting communications with their confederates. Such a result would be `plainly at variance with the policy of the legislation as a whole.'" Id. The court then reversed the district court's suppression of the tapes and held that they were admissible against the conspirators.
Similarly, the court in United States v. Traficant, 558 F. Supp. 996 (N.D.Ohio 1983), reached the identical result after following the same reasoning as that employed in Underhill. The court in Traficant stated that Congress was particularly concerned with unauthorized electronic surveillance in the areas of industry, divorce, and politics. The court concluded that
the interpretation of § 2511(2)(d) so as to bar the admission of the tapes would add a new category to the list of protected privacy interestsillegal activities. This court cannot find that Congress intended to conclude discussions of illegal activities within the parameters of those activities having a protectible expectation of privacy. Such an interpretation of the statute would shield from prosecutorial inquiry the alleged activities of organized crime, the very evil which the act was designed to control.
Id. at 1002.
The Supreme Court in Gelbard v. United States, 408 U.S. 41, 92 S. Ct. 2357, 33 L. Ed. 2d 179 (1972), discussed the legislative intent behind § 2515. The Court stated that § 2515 was central to the legislative scheme and that "[t]he perpetrator must be denied the fruits of his unlawful actions in civil and criminal proceedings." Id. at 50, 92 S.Ct. at 2362 (quoting S.Rep. No. 1097, 2d Sess. 69 (1968)). The Court clearly recognized that Congress intended to prevent the perpetrator of the unlawful interception from using the intercepted communication to her advantage. In the case before us, Nancy is not the one attempting to use the tape.
The Seventh Circuit addressed the Federal Wiretapping Act in By-Prod Corp. v. Armen-Berry Co., 668 F.2d 956 (7th Cir. 1982). This case arose out of an antitrust action in which an officer of By-Prod recorded a telephone conversation he had with an employee of Armen-Berry. Armen-Berry claimed that the recording violated Title III. The officer argued that his purpose for recording the conversation was to make an accurate record of the call. The officer destroyed the tape without ever listening to it because he also recorded the conversation in shorthand and believed that record was sufficient.
After concluding that recording a conversation for the purpose of making an accurate record was not unlawful, the court stated:
We doubt anyway that a tape recording which was never used could form the *886 basis for liability under section 2511(2)(d).... We think it is the use of the interception with intent to harm rather than the fact of interception that is critical to liability, and there was no use of the interception here.
Id. at 960. The court then affirmed the district court's entry of summary judgment in favor of the defendant.
In the instant case, the tapes were removed from Nancy's possession (either voluntarily or illegally) before she could use them in any way. While it could be argued that the Government intends to use the tapes to "harm" the Defendant by convicting him, that is clearly not the type of "harm" the Seventh Circuit was referring to in By-Prod Corp.
We believe that the First Circuit was simply wrong in its conclusion that the statute should be interpreted literally to exclude from evidence recordings made by a co-conspirator during and in furtherance of the conspiracy which contain evidence of the conspiracy. We agree with the Government that those who voted in favor of the Omnibus Crime Control and Safe Streets Act of 1968 would be surprised to find that they intended to exclude criminal communications recorded by criminals for criminal purposes in the name of privacy.
We hold that Defendant has failed to meet his burden of establishing by a preponderance of the evidence that the communications were recorded for an illegal or improper purpose. Furthermore, assuming Defendant had met his burden, we hold that Congress clearly did not intend § 2515 to apply in this situation and exclude such recordings from evidence.
Ergo, Defendant's motion to suppress (d/e 195) is DENIED.

APPENDIX

TRANSCRIPT

"TOM 1"/"Q1"

SIDE A

PART 1
NANCY NIETUPSKI: [Singing "Danny Boy".]
Sound of Door Opening
(Unidentified) (?): Mike's not here (Unintelligible) (hereafter "UI") good, ha ha ha ha.
(?): No.
(?): Yes, he can.
(?): No.
(?): Ha ha ha ha ha ha.
(?): See my new plants  on the coffee table.
(UI)
(?): Those are for,
(?): Hey,
(?): They're real easy.
(?): I can kill an aloe vera plant.
(UI)
(?) Oh.
(?): (UI)
(?): Oh, that's....
(?): And,
Nancy: They got Iowa stamped on em, huh, huh.
(?): (UI)
(?): They got Iowa stamped?
Nancy: They got Iowa stamped on the can so that they know it was bought there.... Or canned Pepsi, after you drink it if you hand em right back then they give you.... if you ever go, don't go in the, in the summer time because they're all out of em, phony as a three dollar bill.
(?): Oh, he's supposed to be.
(?): [Several people talking at once.] (UI)
(?): I just don't....
(?): [Several people.] You don't have cable, that a good reason.
(?): You're activator's on. (coughs)
(?): Now its turned on again.
(?): No, we rode motorcycles down there, one year, a bunch of us took off (? cough) and stayed in the park, you know, (UI) the biggest part of it took me about three hours to go through it. Uh, you're at Branson, Missouri, hum.
Nancy: Lots of em, lots of em are moving there.
*887 (?): Are moving there.
Nancy: They've got 21 opera houses there.
(UI): Your voice is the one that turned that on.
Nancy: Huh, huh.
(?): Yeah, they're mine. Feel em.
Nancy: Just put brand new ones in there.
(?): Yeah, (UI)
   ___ (Apparent break) ___
Nancy: Mike and Mike said that ain't so, he said so, I told Mike, I'm gonna give'em five thousand dollars and my camper and (UI)
Thomas: Oh, fuck no, don't give five thousand. Don't get the camper either.
Nancy: Well, he thinks, he thinks he should have half of what I've made here
Thomas: No, tell him you did the biggest, (UI), say fuck me and look at your statements (UI) Lie to the cunt, they do it all the time. All the time.
Nancy: Well, see, I'm not
Thomas: Even Billy lies to me.
Nancy: Does he really?
Thomas: Yes. But not for much. If its 16 hundred he makes it 15. We get that key for 16 now, the whole key. That's what he said 18, okay. Okay we told the guy he could have half the key and he told the other guy he could have a half a key for 17. Okay? That was 33. Now we're gonna get ours then, free, right?,
Nancy: Um-huh.
Thomas: Plus a hundred dollars a trip, gas, whatever, you know, for me, see?
Nancy: Yeah.
Thomas: Now we come down, its 15 and 15. Okay, that's three thousand.
Nancy: Um huh.
Thomas: I said well that ain't enough to cover our's up, we gotta have 32. And he said well goddamn can't we throw in a little bit of our own money? And I said I don't think so. So you know, I already know I have here
Nancy: (UI)
Thomas: Well, right, especially when I'm doing it all. I, I already know what happened. You know what has happened is that, is, is the, the one guy that said 16, Billy made it 15 and the guy that said 17, Billy made it 15, and he's already, fuck, pocketed 300 bucks, see? You know what I'm sayin?
Nancy: Um, huh.
Thomas: Or do, you know. So now when it adds up to be, it's not, it's not no, er, you know, three thousand bucks, but it not no 33 now, now it's only three, and I gotta put in a thousand and him a thousand to get our keys, you know, so, see, it's all, it's all the same old shit, see, cause everybody is greedy for that extra grand or two.
Nancy: Oh!
Thomas: Yeah, they'll cut your fuckin throat.
Nancy: Oh, yeah, yeah.
Thomas: Even your best friends.
Nancy: Yeah.
Thomas: So, uh, I'm like, I'm, I'm kinda like on a one-way road to hell right now cause I, I, I can't give that up because my fuckin self won't let me, and I do know that it's just a matter of time before,
Nancy: Yeah
Thomas: You know, it'll probably be this time, it might be next time.
Nancy: Is them motor homes in good shape?
Thomas: They took the water tank out, they take the generator out.
Nancy: Oh, well, that don't matter.
Thomas: They take the.... No, well, hey, that generator's a thousand, I took it to Leonard, he said a thousand, eight hundred to a thousand for a free (UI)
Nancy: Oh, oh, I know. I, imagine, yeah, yeah.
Thomas: You know, that thing that goes in the side. You know why?
Nancy: Cause they put their stuff in there. Yeah.
Thomas: And the (UI) put? You know, the tank in the back, that carries your water,
Nancy: Yeah.
Thomas: With you know, the the tank and pump, it's gone. The last one, it had, uh, 27,000 miles on it.
Nancy: Uh-huh.
*888 Thomas: They never drive it, you know, thousand up, thousand back, that's it, you know. Brand new air conditioner cause the guy that had it said it was too hot. Got a brand new air conditioner on it.
Nancy: Well.
Thomas: I mean every time you
Nancy: This time, I, I,
Thomas: But you, you couldn't go actually like camping with this
Nancy: No, no
Thomas: Because it, you know
Nancy: I don't wanna do that (UI).
Thomas: Oh, yeah. Hey you know how you hook up to electric?
Nancy: Huh-huh.
Thomas: You take like a uh extension cord and hook it to the thing and then bring it into the connector, you know, they got a connector they don't have that cord that you stick out and do it with that, that's all out of it see you gotta hook it up with an extension cord.
Nancy: Oh.
Thomas: But, hey, it's, you know, Vannata could fix the whole thing for a grand. Well not the alternator but the rest, the pump, the tank, you know them plastic tanks,
Nancy: I ain't worried about that, I'm worried about that if I go out there to get a couple hundred pounds of stuff
Thomas: You'd have the motor home
Nancy: That I'd have a place to sleep. I don't like to leave it in the car and go in a motel.
Thomas: Yeah, oh yeah.
Nancy: You see what I'm saying?
Thomas: You can't hardly sleep.
Nancy: Well.
Thomas: They might stop you for
Nancy: You sleep for a couple of hours.
Thomas: They might stop you for sleeping, you know, I mean
Nancy: As long as it's a motor home, and not a trailer that you pull
Thomas: You'd have to put new tires on because the tires are weather cracked. You know what that means, they sat
Nancy: Yeah, I know what you mean.
Thomas: That cost me uh six tires, I got it for like five fifty, that's about eighty bucks a tire.
Nancy: Yeah,
Thomas: So that ain't too bad, radials. Then I got another one and, I, you can't put em on (UI) you can't have five motor homes in one year.
Nancy: No
Thomas: One month, hey, in two months, I'd, well, three motor homes in two months.
Nancy: Yeah.
Thomas: Fuck, you know, used or not used, see they don't ask you what they're worth any more, they go by the year.
Nancy: Yeah, right.
Thomas: We don't get, they're not, that one's like uh '77, and the other one was an '81, you know, they're not new, you know, so they just charge you a flat out 30 bucks, you know, tax and that (UI)
Nancy: Um-huh.
Thomas: They don't ask to see nothing, you bring, I had a receipt, you know, bill of sale, they don't ask you, you just give em the title and off you go, you know. But, uh, you know, hey, when they catch you with a ton of that shit, plead guilty, it ain't like a pound or two, you know, I'm, I'm transporting
Nancy: But are they delivering it to you, do you have to go get it?
Thomas: I'm doing it all.
Nancy: Billy ain't doin nothing?
Thomas: Billy ain't in on it.
Nancy: Oh, I see.
Thomas: Billy just gets his flat little amount and sells
Nancy: From selling?
Thomas: Wheeling and dealing, yeah. Then I split with him, the profits. No, Billy, don't get, Billy ain't around none
Nancy: And I could probably get rid of the 75 pounds a month, easy.
Thomas: He gets rid of 10 pounds in less than a week. He sells, but he sells cheap (inaudible) he sells it for like twelve-fifty, thirteen, fourteen, he don't give a fuck.
Nancy: Huh.
*889 Thomas: And they're paying seven-fifty here. Oh, I got a good, hey I do it all, I do all the (inaudible) it's, it's brainwashing, it's, you get chest pains (inaudible)
Nancy: They claim that that one that's three-fifty is real good stuff, you know.
Thomas: Well, I don't know and I don't give a fuck cause I don't do none of it, it don't bother me. I am out of valiums.
Nancy: Oh, are you? Gonna get some more of them?
Thomas: Try.
Nancy: Did Eugene ever send you that stuff?
Thomas: Yeah.
Nancy: How much is that?
Thomas: Not enough.
Nancy: Huh?
Thomas: You can't make a pissant amount out of it. It's pure.
Nancy: Oh, that it? I got that. Ephedrine?
Thomas: Yeah.
Nancy: No, I'm talking about that other, the bottles of the Demerol.
Thomas: Oh, no, no, why did you still want that?
Nancy: Yeah.
Thomas: I told em
Nancy: Yeah I could get rid of it.
Thomas: Oh, I told em no because I don't need it, they can sell out and I said no we don't need it no more, you know, you wanna drink?
Nancy: I don't care, you got a little 7-UP?
Thomas: Oh, just pop drinks?
Nancy: No.
Thomas: I got a Pepsi. Cold.
Nancy: Well just a little Pepsi in it.
Thomas: (UI) What is that Pepsi?
Nancy: Huh?
Thomas: Somebody's gonna catch your ass
Nancy: Ah, they ain't gonna catch me. Put a little Pepsi in a cup then put some of that in. I could drink more than you can.
Thomas: That's true, I don't need but one or two, I go right to sleep. How bout a Grand Marnier, do you like that?
Nancy: No, no, give me that Amaretta, same thing you're drinking.
Thomas: But, uh, I ain't got no (UI) I got that little one that's all
Nancy: I don't know if he thinks he'll try to strongarm me, or what, but if he does, I'll shoot him.
Thomas: Do you want me to go with you, or
Nancy: No, I'll shoot him
Thomas: Park on the side? Don't shoot em, you don't have to shoot em.
Nancy: He'd be down there at the house, you know,
Thomas: Who's house? Pana?
Nancy: Yeah.
Thomas: Oh, he knows where you live?
Nancy: Uh-huh.
Thomas: That's another mistake.
Nancy: Uh-huh.
Thomas: I don't let nobody know nothing.
Nancy: I'm looking for another house, you know.
Thomas: Look for a place that nobody knows. You don't need no phone in that truck, if he died, you know that one time I didn't show up and they sent the police and well you know
Nancy: You know who did that don't you?
Thomas: Tami.
Nancy: Yeah.
Thomas: Yeah. Fred -Steller? (UI) told her to do it. He was up to
Nancy: Well, I got after Merle and I told him (give me a little bit more of that) I said don't ever send the police out there to his house or anything. He says, I didn't do it. He said they bout run me nuts.
Thomas: Yeah, they're nuts.
Nancy: And he says, I don't know what the hell they called me for either.
Thomas: She's crazy. She ain't got a brain in her head, you know that.
Nancy: And I said well you don't even know where his, the farm is do you? And he says no. He says that girl knew.
Thomas: She does not!
Nancy: She's the one told em how to get there.
Thomas: Who?
*890 Nancy: That girl that's works for you.
Thomas: Tami?
Nancy: Yes. She..
Thomas: She does not know where I live.
Nancy: She does too.
Thomas: She knows it's in the country in Latham, but not where.
Nancy: She, she knows where it's at, she's the one that told em. She is the one that told em. Cause Fred didn't know and Merle didn't know either.
Thomas: They never, well, they didn't find it, the only way they found it was through the fucking uh road commissioner, he come to my house.
Nancy: Well
Thomas: She does not know where I live.
Nancy: Well, she's the one that uh give em
Thomas: Said Latham
Nancy: Yeah, she's the one give em uh
Thomas: But not the add, not the directions.
Nancy: Well she told em where it was. She sure did.
Thomas: Well I'll find out. I don't think so.
Nancy: That's what Merle said. He said me or Fred either one didn't know where in the hell he lived. He said but that girl from Warrensburg
Thomas: Right
Nancy: And she knew.
Thomas: Latham.
Nancy: Is she from Latham?
Thomas: No, no she's from Warrensburg.
Nancy: That's what he said, he said she's from Latham er Warrensburg and she knew
Thomas: She told him Latham, yeah,
Nancy: Yeah, she knew where you lived at. That's what he said.
Thomas: That's crazy. Naw she don't know where I live and she ain't never been there and she ain't never, she, she couldn't give directions, all she could do is say it was somewhere in Latham and they found me.
Nancy: I's afraid they'd go out there and see the
Thomas: They almost did.
Nancy: See them two cars parked there and bust the fuckin door open.
Thomas: Right.
Nancy: And that's the only reason I called Billy, I said Jesus Christ, you didn't send the sheriff out there did you?
Thomas: They did.
Nancy: He said uh yeah he says there wasn't no tire tracks.
Thomas: Right. They came here too and walked all around the house.
Nancy: And uh
Thomas: Oh, I, yeah I know. Whatever. I can't stop, it's over, it's over. I was gonna kill her. What can I do about that?
Nancy: Yeah.
Thomas: Oh, you bought, you got some of that ephedrine? On your own?
Nancy: Yeah.
Thomas: Where'd you find that?
Nancy: I can get a lot of it, yeah, as much as I want.
Thomas: Really? How much?
Nancy: Get a hundred pounds.
Thomas: For how much?
Nancy: $22 a pound.
Thomas: Whistled. We can open our own.
Nancy: You know a cook?
Thomas: Um-huh.
Nancy: Do ya?
Thomas: Um-huh.
Nancy: You're kidding.
Thomas: No, I got a goal, Cincinnati, Ohio.
Nancy: Really?
Thomas: Um-huh, just got out of jail, for that. And when he was in jail, you know who was cookin and doin it, his mother.
Nancy: His mother?
Thomas: His Mother's like, uh, 70.
Nancy: Hum.
Thomas: She had the make, he told her how and everything then she made expenses, you know. He's out. We gotta find, we gotta get him, he's, he's supposed to be an expert. I'm gonna go live with him for a week. If I do that I ain't doing nothing else. I'll tell you the truth, right now, if I learn how to do *891 that, I'm quitting everything else. I ain't gonna do nothing, I ain't even gonna peddle the pills or nothing. I'm just gonna make the stuff and sell it off.
Nancy: I tell you, I get 450 an eight-ball for that. You give em two grams of mixed, pure.
Thomas: You're doing, see that's what I should be doing
Nancy: Yeah. And they're crying for it. I got Taylorville sewed up, I got Hillsboro sewed up, I got Pana sewed up
Thomas: Yeah, and the word'll get out too.
Nancy: No. Just dealing with one person. I'm dealing with the dealers.
Thomas: Don't tell too
Nancy: They don't know it's me.
Thomas: Well
Nancy: They think it's coming out of Vandalia. There's somebody down there making it.
Thomas: The crystal?
Nancy: Yeah.
Thomas: Good?
Nancy: No. Bathtub shit.
Thomas: Oh.
Nancy: All brown and uh
Thomas: Yeah. Yeah.
Nancy: Only it comes out like that that means that they haven't
Thomas: They put it, but it ain't washed it too good.
Nancy: (UI) Yeah they haven't washed it.
Thomas: (UI) Well did you want, did you owe me some money for something?
Nancy: Well I owe you for whatever Mike and Sue owed you and uh he gave you $300 more on that crystal so I owed you a $168 on that
Thomas: I don't know what it was.
Nancy: Then whatever Kathy owed you.
Thomas: I don't know. You told me some numbers and I don't know what
Nancy: I said, uh, I was gonna give you a thousand
Thomas: A thousand sixty-eight or something like that
Nancy: A hundred and sixty-eight. That's right.
Thomas: Well, have you got it?
Nancy: No I ain't got it with me.
Thomas: But I mean have you?
Nancy: Yeah.
Thomas: To, to take with you to California?
Nancy: Yeah.
Thomas: Okay. And how much did she charge you for that? Forty-five?
Nancy: Forty-five.
Thomas: One, two, three. Here's three. Can you put that (UI), do you need it all?
Nancy: Huh?
Thomas: Do you get to put that thousand sixty-eight and cover the rest for me?
Nancy: Yeah. Are you gonna pay half of my expenses?
Thomas: Pay the whole trip.
Nancy: Oh, okay. I'll just take that for expenses.
Thomas: Six hundred.
Nancy: Yeah, six hundred of it will be expenses for out there and back.
Thomas: Yeah, but you still ain't got enough for forty-five hundred then.
Nancy: Oh, well then,
Thomas: That's three thousand.
Nancy: Oh, is it? Oh well, I need forty-five hundred.
Thomas: Yeah, but I ain't got forty-five here.
Nancy: Oh, you ain't got it.
Thomas: No.
Nancy: Well I ain't, I can come back. Like I say I'm gonna talk to him Monday.
Thomas: Don't give him no fives. Give him shit.
Nancy: Give um nothing.
Thomas: Give em the camper and a grand.
Nancy: Okay.
Thomas: And say thats it you got fucked out of yours too. Now keep track of the counting so you don't say I didn't give you the right amount.
Nancy: Well, just keep it til I come back.
Thomas: Come back when?
Nancy: Well I'll be back Tuesday here then.
Thomas: Well I'm leaving Wednesday night.
*892 Nancy: Oh, are you?
Thomas: And I won't be back til Monday.
Nancy: Oh.
Thomas: So make sure.
Nancy: Well, I'll be here Tuesday for sure.
Thomas: Call me.
Nancy: Okay.
Thomas: At the office.
Nancy: Yeah.
Thomas: Cause I'm going for another motor home.
Nancy: (UI) They got another one they want taken?
Thomas: All they want. But can't do you cause you fuckin be yelling at me on the mall, so I can't stand that. Yeah they got one ever, fuck, you, that's the best deal
Nancy: You should let me go with you.
Thomas: I don't take nobody with me, but I'll, I'll set one up for you. You can do it.
Nancy: Yeah, but I need to follow somebody.
Thomas: Oh, no, we don't want no following.
Nancy: No following?
Thomas: um-uh. Not two of us, no piggybacks. One up and back. Gotta be in good shape. Drivin up there you can kinda fuck around because you, you're, you're clean, you know.
Nancy: Um-huh.
Thomas: Then coming back, take's uh twenty, and I switch it here, they don't want the motor home, then you gotta go up north with it another three hours and three back is six looks like uh twenty-seven straight hours. You could do it, I can do it, you do it, just drink coffee and whatever, fuck it. You know. When you get there
Nancy: Oh, you couldn't take me out there with you, though instead of taking two cars? How do you get out there, you take a plane?
Thomas: I fly there and I drive the motor home back.
Nancy: Oh.
Thomas: Okay. It's licensed and titled to me already when I get there.
Nancy: So. Why don't you have em license and title them to me.
Thomas: Right. You can do that.
Nancy: I don't have to be right behind you or anything
Thomas: Not this time, you can't, but I mean I can I do it.
Nancy: Can you do it?
Thomas: Yeah.
Nancy: Okay.
Thomas: Fuckin, every two three weeks. The last time (UI) gave it they built the motor home back to Decatur like, let's see, I drove the motor home from (UI) Decatur Took the shit put it in the truck took it up there they take the stuff, I wound up with the motor home and forty thousand dollars cash.
Nancy: I thought it was a hundred.
Thomas: Uh-uh, forty.
Nancy: Wonder if they jewed ya?
Thomas: (UI) A hundred forty, whatever all over and done with you open that suitcase, it looks good, you don't (UI) one shot for you,you don't have to deal with no jackoffs, you don't have to worry about people fucking with you, you don't have to worry about Billy, or Steve and Mike or nobody, you just pick it up and
Nancy: See, after I got here, I wouldn't know where to take it at up there.
Thomas: Yeah but I do. I know where.
Nancy: Do ya? Okay.
Thomas: I'll go with you the next time.
Nancy: Okay.
Thomas: But don't give me no trouble. Don't worry about who I'm in love with or who's sucking my cock or nothing. Just take your fucking money and do what you want. Well, if you can't do that, then just leave me alone cause I don't wanna stand for all this, just take your fucking money and leave.
Nancy: (UI) You can do it. Did it all the time.
Thomas: (UI) I'm in love with four or five of em.
Nancy: (UI) Are ya?
*893 Thomas: I got one in Mexico and one in New York and California only fucked with one (UI) if you want to (UI) All I can tell you is if you get caught, ha, don't you, you're caught. (UI) not gonna help you, I'm not gonna help you, nobody's gonna help you. You better have a lawyer and you better have plenty of money put away cause it's gonna cost you 10 or 20 thousand to get out of this. They ain't gonna get you out for nothin' if you do get caught, they don't want you no more. You're done.
Nancy: Do they give you a limited time to make that up there?
Thomas: What?
Nancy: The trip.
Thomas: No, but I ain't, I limit my time, it's non-stop.
Nancy: Oh, it is.
Thomas: Laughed. Believe me, come in a town you stop at the light, and the cop pulls along side, you wake up. You're wide awake. You think you're tired, boy, they'd, that'll wake you up.
Nancy: Yeah.
Thomas: They don't want you to bring the motor home over to the place though, you gotta have a switch.
Nancy: Over to what place then?
Thomas: (UI)
Nancy: Up to Chicago?
Thomas: In that area.
Nancy: Oh. Okay.
Thomas: You know where to go. You'd know. I'll go with you the first time.
Nancy: Yeah. Yeah.
Thomas: In fact, the first
Nancy: What'da you do, switch it like to the truck or something or what?
Thomas: Yeah. The truck or the car.
Nancy: Oh. Okay.
Thomas: Pull up, (UI) 2000 (UI) pull up, trunk, back seat area, stinks like a motherfucker. Even packed, vacuum packed, it still stinks.
Nancy: No, and it would not, it would not, there could not be a trace of it, I'm telling you. I like to bring that thing up here, Nicky's out of town with that pot, I'll show you. You cannot smell any, detect any smell,
Thomas: Ever
Nancy: You could take it in there and throw it in the bathtub in the water, everything, and they ain't, it, it is completely vacuum sealed.
Thomas: How big a package can you vacuum seal?
Nancy: You can make it this big and as long as you want to.
Thomas: Oh, really.
Nancy: Yeah. You could put like five pound in each bag.
Thomas: They put 30.
Nancy: In each bag?
Thomas: And he, and then they put it in suitcases.
Nancy: Oh.
Thomas: You got like probably 50, sometimes 50, 60, 70 suitcases.
Nancy: Yeah. But I'm talking
Thomas: You got enough luggage to open up a fucking luggage store.
Nancy: If they did that, if they brought a fucking dog in the trailer, or anything,
Thomas: In the motor home?
Nancy: That's right, they could not smell nothing. Nothing. I was gonna bring it up here and show ya how it worked, you know, you, you could put anything in it and it takes all the air out of that bag, all of it,
Thomas: Yeah, vacuum sealed.
Nancy: And then seals it and you, you could take it,
Thomas: Throw it in the water and it'd never (UI)
Nancy: Throw it in the well, anything.
Thomas: No dog could smell anything?
Nancy: No. No.
Thomas: Well, once they open your suitcase, they smell it.
Nancy: Yeah, well, I mean you could put a drop of, of Clorox or something in the water and then after you get the bags filled, drag them through there and they ain't no way, even if you (UI)
Thomas: Now what did he tell you to the last (UI) they said ... Marina's coke was only 50-50?
*894 Nancy: Yeah. Yeah.
Thomas: Mike even told you that?
Nancy: No, Mike told me they didn't test it.
Thomas: Well, all I can tell you, these guys know
Nancy: Yeah.
Thomas: I don't know.
Nancy: Yeah. I don't either. I don't either.
Thomas: (UI) Hey.
Nancy: But why would she have me wait over a day
Thomas: Never.
Nancy: And, uh,
Thomas: She would not have fucked you.
Nancy: She said she told me, she said (UI)
Thomas: I, I, I have more faith in her than I do next to my buddy here (UI) she's the only other, and I don't even, I don't know even if I trust him, right now
Nancy: Yeah.
Thomas: The only way, (UI) you know why I trust him, cause he's worth 10 million dollars.
Nancy: Yeah.
Thomas: Those guys use the money fuck this shit.
Nancy: Yeah.
Thomas: I ain't never, I am never afraid of getting ripped off for the forty. Never. Never. Don't even enter my mind, I don't even count it.
Nancy: Yeah.
Thomas: They say, here you, you know, thank you, I say is that all that's here, you know.
Nancy: Um-huh.
Thomas: They can't tal (communicate). I say you know, complete, you know finish, yea, finish, okay, gratias bye; Adios, go. I don't even open the fucking thing. It could be full with horse shit. You know why? He ain't got a fuckin (UI)
Thomas: He wants me, he needs me. Fuck he got forty, he got 10 million, you think he's gonna fuck with me?
Nancy: No.
Thomas: Shit, you know. But she's the same way. I don't think she'd fuck you.
Nancy: No I don't either.
Thomas: She's straight as an arrow.
Nancy: That's
Thomas: As far as I know.
Nancy: Well, that why I wanted to ask you because I
Thomas: I will tell you that one first time she wanted to give me the bad, worse stuff, remember (UI)
Nancy: Yeah. (UI) but that's what she told me, she said now I gotta whole key here.
Thomas: Yeah, but it's no good.
Nancy: She said, but it's not
Thomas: Pure.
Nancy: She says I'm gonna call the queen,
Thomas: Right.
Nancy: Whoever that is.
Thomas: Who that queen is, I don't give a fuck.
Nancy: Uh, and she said, it, I want you to wait til tomorrow
Thomas: That stuff is so good, that she's got
Nancy: So I could give it, to that to you. She said I couldn't give you
Thomas: Did you look at it?
Nancy: Yeah.
Thomas: What'd it look like?
Nancy: Just like what you got.
Thomas: Did you look in a light?
Nancy: No.
Thomas: You can get, (UI) when you opened it did it look like snow crystals
Nancy: Yeah. Yeah.
Thomas: Like glisten, like Epsen Salts?
Nancy: Yeah.
Thomas: They're lyin
Nancy: Yeah.
Thomas: In fact I tell you how good that shit was. They wouldn't take the other stuff we had. He ruined his fucking business with my shit cause you know what they said, they said fuck this, we want the other. I got this, people in town, well, worth a lot of money, that know, that do that.
Nancy: Yeah.
Thomas: They're in to that.
Nancy: Yeah.
*895 Thomas: Okay. They're in it for the eight-ball. One other time I charged them 350, what was it then, (UI)
Nancy: Three.
Thomas: Ah, no, 350.
Nancy: Oh, was it?
Thomas: And they came the next day and gave me an extra 50 bucks. Nobody does that.
Nancy: Did you sell it to em straight, or
Thomas: No, half-half, half-half.
Nancy: I've been selling it straight.
Thomas: I mix, you was there when I done it. Remember, I mixed it all up half and half? I weighed it and be half an eight-ball and one and a, I'd, you know, in fact you even cheated and put a little extra cut in it. The next day they come over and they said, hey, fuck, here's an extra the guy says. No, I, the deal was made, you know, say I'm paid, they said we don't want no hard (UI) said we want that shit. Said that was, that was the best in our history, so, take it from there. I don't know, fuck.
Nancy: I don't either.
Thomas: But I'm telling you
Nancy: But I think they're trying to flimflam me, see they think that I'm gonna let em buy it, he's wanting to buy it there in Phoenix, instead of me getting it, or my connection. What they're gonna do, they're gonna cut the shit out of it and then act like
Thomas: Oh, they got somebody in Phoenix that they can buy it from?
Nancy: Yeah.
Thomas: It'll never be that good.
Nancy: No. No. So, uh
Thomas: Do they know Marina?
Nancy: No.
Thomas: Yeah, Mike was there.
Nancy: Yeah, but she won't deal with them.
Thomas: Why?
Nancy: She wouldn't. He went over there and tried. Hell (UI)
Thomas: Mike?
Nancy: Yeah.
Thomas: Or Steve?
Nancy: Mike.
Thomas: And
Nancy: She wouldn't deal with him. And she wouldn't deal with Millie either.
Thomas: What? Did Mike take Millie?
Nancy: No, Millie called her.
Thomas: And
Nancy: Told her she didn't know what she was talking about.
Thomas: Good. (UI) I was there.
Nancy: Was ya, did you get crystal, er, ain't getting no coke or (UI)
Thomas: No, no.
Nancy: Is it still good?
Thomas: I kinda know what to look for when I see it now
Nancy: Yeah.
Thomas: (UI) you know and the crystal was just every bit as good, just perfect. I cut that fuckin shit, you know what I cut it now? 8 to 1.
Nancy: Oh do you?
Thomas: Eight of em.
Nancy: You know, you know I, you know how I know how to get some uh like 375 milligrams of uh
Thomas: Caffeine.
Nancy: Yeah.
Thomas: Pure caffeine?
Nancy: Yeah.
Thomas: Well buy it. I'll buy it from you. I'll give you, I'll make you a profit. How much did they want?
Nancy: It's, uh, $35 for a thousand.
Thomas: Thousand?
Nancy: Pills.
Thomas: Pure though? Not doctored, I mean pure caffeine.
Nancy: No. Caffeine.
Thomas: How do you know all this shit? You know more than I know.
Nancy: I got a lot of connections since I last (laughed) seen you.
Thomas: Good. Be careful, I'm telling you you're gonna get caught.
Nancy: I know. I know.
Thomas: You better put all of your stuff away.
Nancy: I'm clean now, I ain't got nothing.
Thomas: Where's your other rings?
*896 Nancy: Oh, my rings are all in the lock box.
Thomas: (UI)
Nancy: But I said
Thomas: They might, they might give you six months.
Nancy: No, but I'm talking about uh the stuff, I ain't got a drop of nothing left.
Thomas: Oh, fuck.
Nancy: Not nothin.
Thomas: I got stuff all over.
Nancy: You got anything, you know, I ain't got no crystal, I ain't got no (laughed) cocaine, I ain't got no pot, I ain't got nothing.
Thomas: I do. It's all over the place.
Nancy: That's why I gotta make a trip, but if I can make 40 off of that why
Thomas: 40 what?
Nancy: You know, for that trailer, er camper.
Thomas: 40?
Nancy: Yeah.
Thomas: Oh, for that (UI)?
Nancy: Yeah, yeah.
Thomas: Oh, yeah. (UI)
Nancy: Yeah.
Thomas: Whichever one it might be.
Nancy: Huh?
Thomas: Hope it'll be the nice one.
Nancy: Right.
Thomas: You don't know, it's already there when you get there, ready.
Nancy: Well it should be cut after that trip if it'll make the trip it ain't gonna be (UI)
Thomas: (UI) dying.
Nancy: Huh?
Thomas: They're not, they're not like us,
Nancy: They're not?
Thomas: No. They tell you they'll meet you at eight, they come in at noon.
Nancy: Huh.
Thomas: Oh yeah. Fuckers. I went up there and back and didn't do nothing. Got madder 'en fuck. I said I'll be there, at night, and I was there like at five, and I called (UI) you, where were you? We were there around one or two, I said the deal was seven, I was there at five. I said I want some money, I, I said I want my trip paid. Okay, okay, okay. So they're not like us. They're jackoffs. And that ain't, and it ain't like you said, it ain't. See, I own my own motor home up there and leave it and then when I go I want that motor home, done. Cause I got new tires, in fact, Leonard's doin it.
Nancy: I, I'll get one, I'll have it done too.
Thomas: Oh, yeah, even if it costs you, two, three thousand
Nancy: Yeah, right.
Thomas: Don't give a fuck.
Nancy: Right.
Thomas: And I told him, I said I want new hoses, new fan belt, new plugs, points, check the
Nancy: CP and (UI) right down there on 55,
Thomas: They caught em.
Nancy: Yeah.
Thomas: The two car loads?
Nancy: Yeah.
Thomas: Yeah. How'd you know about that?
Nancy: I heard it on the t.v.
Thomas: What were they doing?
Nancy: One of them, the state police was coming towards him and he's got his brights on and the cop dimmed his lights at him
Thomas: Yeah.
Nancy: he didn't dim his lights.
Thomas: So he got pissed and he stopped him
Nancy: so he pulled him over, yeah, and uh, I don't know if there's anything wrong with his driver's license or what, but he had Florida license plates.
Thomas: Yeah.
Nancy: And he had 35 tons of pot.
Thomas: Yeah.
Nancy: Well then here comes another one
Thomas: right behind him
Nancy: with Florida license plates and he's weaving across the line and all that shit
Thomas: Drinkin?
Nancy: Well he's either higher 'n a kite or gonna be
Thomas: He had about 50.
Nancy: Yeah.
*897 Thomas: Yeah.
Nancy: So he stopped him and got in big.
Thomas: They know em.
Nancy: Huh?
Thomas: That part of his group
Nancy: Was it?
Thomas: They know em. Was two couples. Man and a wife, and a man
Nancy: Yeah, but why did they let him go out all snorted up like that?
Thomas: They weren't when they left.
Nancy: Well, they're doin it on the way then.
Thomas: Right. Huh, you're gonna get caught, you're gonna get caught with the
Nancy: I mean if you do everything.
Thomas: Okay. Now, here,
Nancy: Everything right.
Thomas: You could tell it was broke, which is rough, you know, we're talking twelve hundred times on the cruise
Nancy: Yeah.
Thomas: And I, if it's 55, motor home's 55 not 65.
Nancy: Oh is that 55?
Thomas: Motor homes. It's like a truck.
Nancy: Um-huh.
Thomas: Okay. If I'd set it like on 53 the cock sucker didn't work, so I had to be real careful, if you go 40 they'll stop you too, that's too slow. That's suspicious too. So I come back and I said what's it cost for that, said well we can fix this, I said what would it cost for a whole new cruise control? Three hundred? Put it in. Right? For forty thousand, who give the fuck about three hundred for a cruise control. I don't wanna to go to jail, ha, you know, just for a cruise control, go to jail, you know.
Nancy: No. that's what you spend a penny to save
Thomas: But I'm saying, you can't drink nothing. Those are your best shots, what I'm tellin you.
Nancy: Yeah. Right.
Thomas: It'd beat crystal.
Nancy: Who'd wanna drink? That's all like out there....
Thomas: I mean, it beats everything else. The only trouble you got, the only trouble you got,
Nancy: Is being sure the tail lights ain't out or something.
Thomas: Oh, yeah, stop, every time I stop, I check, oh, yeah. Right. Right. That's all brand new startin. I stop and I get the guy right there to do it, on, you know, whatever. Oh yeah. Plus gettin rid of the cock suckers. I mean, Merle's got his own, You gotta sell like to, uh, you know, tell (UI) say you want a motor home, nice one, you know, it's worth, worth ten thousand, I'll sell it to you for four or three, pay me couple of hundred a month til it's paid for, transfer it over to (UI) then drive away. (UI) gonna ....look real, look real suspicious like.
Nancy: Well, I'd put one in Violet's name and
Thomas: Yeah. Tell her, even if she fucks you, so what.
Nancy: She wouldn't. She wouldn't cheat me.
Thomas: (UI)
Nancy: One thing about her she don't steal, you know, but I'd tell her (UI)
Thomas: But I, you just tell her, say Violet I need a hundred dollars
Nancy: (UI)
Thomas: I need a hundred dollars a month, it's a nice motor home, you know,
Nancy: Uh-huh.
Thomas: It's yours, let Wayne put the tank in, whatever, fuckers are worth, you know, I'll tell you right now it's worth at least 6, 7, 8 thousand and the only reason it's only worth that much is because they fuck with it. They take all the shit out of it.
Nancy: So, you'll go
Thomas: Call me Tuesday.
Nancy: You'll go this time yourself and then set it up.
Thomas: I go this time myself. (UI) Well what I'll do is I won't even, I'll set it up and you go, I don't know you'll be out on the mall yelling.
Nancy: I ain't gonna be on the mall yelling.
*898 Thomas: You don't wanna make 40 grand, you're too fuckin (UI) about who's suckin my cock and all that (UI)
Nancy: It's, uh, you don't want no more to do with me then that's fine.
Thomas: Why I ain't gonna marry ya and I ain't gonna fuck with ya no more if that's what you mean, so you can let that of your fuckin mind forever, ever. If you were worth 87 million (UI) dollars but if you wanna make, get a motor home, make 40 grand, I'm glad to help you, but I don't want you to coming up on the mall and yellin and chasing me down the road. Cause you know something, they got me now til I wanna go fuckin nuts. But I, I just thought, bitch, you know, for old times sake, you wouldn't mind giving it a shot yourself. I do it, I'm the doctor, you ain't nothing, so if I can do it, I don't see why in the fuck you can't.
Nancy: What the hell they gonna do, put me in jail and buy my medicine?
Thomas: No. Gonna give you six months probation. The bad part is, you can't, they don't want you.
Nancy: Not in.
Thomas: Yeah.
Nancy: But if you make your trips, you got that.
Thomas: That's it, that's all you need. Put it away. Bury the motherfucker. You know how much, do you take out, a hundred dollars a day, every day, for the rest of your fuckin life, it's pretty hard to spend 150-160 thousand isn't it? Ha, you ain't got that long to go, I mean, it ain't like you was 20. And, you know, a hundred dollars a day buys a lot. I mean you can't spend that much you know, but if you did, every day dip in for a hundred bucks, you'd last a long time with a 160 thousand. And who's, who's to say you won't make more trips?
Nancy: And you see, I didn't know
Thomas: It ain't, it ain't
Nancy: I didn't know you felt that way about me because when I was here when you left (UI)
Thomas: (UI) I don't hate you, even though you fucked out all my farm and horses and everything I worked for 30 years for ... I don't hate you. You did what you have to do, I do what I have to do. Don't hate me if they catch ya. It ain't not a fuckin thing I'm tellin you.
Nancy: (UI)
Thomas: Don't call me.
Nancy: I won't, I won't, I won't, I won't.
Thomas: Don't call me. You're fucked.
Nancy: I'm on my own.
Thomas: That's right. I am too. I make the, I have chest pains, I don't call you.
Nancy: Yeah.
Thomas: I stopped and had, I had to fuckin stop for an hour. I couldn't catch my fuckin breath. I thought I was dying.
Nancy: Well, hey, I couldn't see that thing (UI) St. Louis Airport with that shit.
Thomas: Not the day I met'ya, you weren't no problem that day
Nancy: Stuck on that shit and I had, uh, eight, eight pounds of pot, I had a
Thomas: Was it vacuum packed?
Nancy: No. That's before I got that thing, I had a half pound of crystal here in my bra. Had two ounces of cocaine in my bra, and, uh, when she come in to meet me, she said there's a dog right in front of us checkin every seat and everything, all along the way.
Thomas: Along the airport?
Nancy: Yeah. And I said, no shit.
Thomas: Was there?
Nancy: Yeah.
Thomas: And,
Nancy: I said let's sit down and have a smoke. She was ahead of us, see.
Thomas: The dog?
Nancy: Yeah.
Thomas: The cop?
Nancy: Yeah. I said let's down, sit down and have a smoke, so we sit down there and smoked a cigarette and I didn't see the dog no more so I got some colored porter to give the tickets to go get the luggage
Thomas: The luggage
Nancy: Off the thing
Thomas: Right, right.
*899 Nancy: And if they'd 'a said anything, I didn't have my name or anything in it, I'd said hell, some guy asked me if I'd bring it here, his wife is meeting him
Thomas: Well it was on you though wasn't it?
Nancy: Huh?
Thomas: The shit.
Nancy: What? I was talkin about what was in the suitcase.
Thomas: Yeah, but didn't you have something on you?
Nancy: Yeah. And, uh, that's when I decided to find for herbs. Because now they're taking those fuckin dogs out there and when they take the shit off the plane
Thomas: They smell it.
Nancy: They let em smell it right out there.
Thomas: Certainly, with vacuum packed they can't
Nancy: They can't, no. No. The thing is keen, I tell you, it's worth every bit of the money. Cause if you wanted to, you could put, you know, that paper's in a roll,
Thomas: That could make a, you could make a suitcase full?
Nancy: Yeah.
Thomas: And then take the, suck the air out, and (UI)
Nancy: Right. Right.
Thomas: Fill the whole bag?
Nancy: Yeah. Fact, you could take the bag, it's in
Thomas: How was Marina to you when you went down there? Was she, she normal or did she make you wait a couple of days?
Nancy: No. huh-uh.
Thomas: Not a couple (UI) the same night up, back and down? Who drove you? Millie and Jim?
Nancy: No, I drove myself.
Thomas: Oh, you drove in a car?
Nancy: Um-huh.
Thomas: Well when you went with Belle the
Nancy: I went down there and got the truck.
Thomas: When Belle met you, where did you go?
Nancy: We flew out there.
Thomas: Flew to?
Nancy: San Diego.
Thomas: Diego. And was, Truck was there with Steve?
Nancy: Steve was supposed to pick me up.
Thomas: He didn't, he wasn't there.
Nancy: He wasn't there. No.
Thomas: So.
Nancy: So, I had to take, it cost me 40 dollars to go to Santee from the airport.
Thomas: Oh, yeah.
Nancy: To get a motel room because
Thomas: In our, in our same motel?
Nancy: Yeah. It cost me 41 dollars to stay all night.
Thomas: Next to Van Winkles?
Nancy: Yeah.
Thomas: Not 40?
Nancy: It did, 41, cause I had em put a phone in and that and they give me a refund. You know.
Thomas: I had a phone in my room, had everything,
Nancy: Yeah, but it don't work unless you, they charge you extra
Thomas: In that Canteen motel next to Van Winkles?
Nancy: Yeah.
Thomas: Everything works.
Nancy: Does it really?
Thomas: Everything.
Nancy: Hum.
Thomas: 28 dollars a night.
Nancy: You're kidding.
Thomas: Uh-uh. I stayed five days. I swam and everything. I had a suntan,
Nancy: There was two of us, so that might `uv made a difference. How much do they
Thomas: Who'd you go with?
Nancy: Uh, Belle, went with me, helped me drive back.
Thomas: 28 bucks.
Nancy: And, uh
Thomas: Well did Belle see Marina too?
*900 Nancy: No. Fact, she's sittin out in the car, and, uh, uh, Dean probably (UI) went out there and asked her what she's doing
Thomas: (UI)
Nancy: Yeah. She said, my aunt was in there visiting and, uh, he comes to the trailer door and says you're not supposed to bring anybody out of there with you.
Thomas: That's right.
Nancy: And I told Marina, I said, she don't even know where she's at, I said, she's not even from here.
Thomas: You're not supposed to bring your customers, he's right.
Nancy: Yeah.
Thomas: Should have left her in the motel. I would never bring anybody, never. I wouldn't bring Bill. Billy, I wouldn't bring anybody, my sister.
Nancy: Did she call and give you her new telephone number?
Thomas: No. Oh that numbers no good? No the number I gave you's no good?
Thomas: Uh-uh. I don't have no new number. How'd you get it?
Nancy: I didn't get it. But she ain't got, that ain't her number, she unlisted.
Thomas: Well how you gonna get there?
Nancy: I'm just gonna have to go there and go to the place, how else?
Thomas: That's a stupid
Nancy: The last time I was there I give her 14 thousand dollars, you know, that's a good shot.
Thomas: That's a deal. Yeah.
Nancy: She ain't gonna wanna lose me, I'm sure.
Thomas: Uh-uh. No, they need you. Well I'm going. Call me Tuesday. I'm gonna tell you right now, leaving Wednesday night, so you want me, be in here by Wednesday, I'm gone.
Nancy: Well, I'm, I, just tell me when to be here Tuesday, and I'll be here.
Thomas: I'll be at work. Call me. I'm working every day.
Nancy: Oh, okay.
Thomas: I work every day. I ain't on relief. I work every day,
Nancy: Cause I figured Wednesday I'm gonna stock the food.
Thomas: You driving? (UI) In (UI) car?
Nancy: Yeah.
Thomas: Has it all been checked and everything?
Nancy: Leonard did five hundred dollars worth of work on it.
Thomas: How do you like my new shirt?
Nancy: (UI) Oh that's nice.
Thomas: Sit down in one. He ain't got no keys to scratch it (UI). I got to take care of myself I'm going to Florida.
Nancy: Oh, yeah, that is nice.
Thomas: (UI) Nice?
Nancy: Uh-huh.
Thomas: Stand up and lift that one end.
Nancy: (UI) Well I can tell, oh yeah, that good (UI)
Thomas: That's real. That ain't veneer
Nancy: Uh-huh.
Thomas: That cocksucker (sigh) coming up in the world.
Nancy: Yeah. Get a chance to buy a VCR or a microwave
Thomas: I got one, right there, I got one, you want it?
Nancy: Reasonable price, yeah, I'd like
Thomas: Take it.
Nancy: Huh?
Thomas: You got a t.v.?
Nancy: Yeah. We ain't got cable, see, out there. (UI)
Thomas: Oh well it ain't good the TV, the VCR's legal.
Nancy: That's what I mean, you can, Belle works with that, uh, place where they rent out tapes, you know.
Thomas: Mike that used to own it.
Nancy: Hum?
Thomas: Mike used to own it.
Nancy: Mike who?
Thomas: My Mike. My friend.
Nancy: Oh.
Thomas: In Pana. They got after em because they had X-rated movies in there.
Nancy: You're kidding.
Thomas: He probably knows Belle. Used to be one right up there, up town, there *901 by where that, used to be a service station,
Nancy: No, they're right across from, uh, right across from
Thomas: Where you turn?
Nancy: Yeah. That's his.
Thomas: Insurance people got after him. He told em to go (UI) he left, you know
Nancy: He from Effingham?
Thomas: He was a drug dealer.
Nancy: Oh, yeah. Well he sold it to them people. She hates em but uh
Thomas: Right, right.
Nancy: She's workin for
Thomas: Don't they have no X-rated movies no more?
Nancy: Yeah. Yeah.
Thomas: Oh, do they?
Nancy: Yeah. Yeah.
End of side A, Part 1.

COPY Q1

SIDE A

PART 2
Thomas: All kinds of shit. Used to play em all the time. Cary Grant, John Wayne's, there's a VCR, right there.
Nancy: I need one of them and I need a microwave.
Thomas: (UI)
Nancy: He said them cocksuckers all want
Thomas: How much?
Nancy: Huh? No, I ain't talking about that. They all want rocks.
Thomas: (UI) See, yeah, but we can, but we can make rock, we can fake it.
Nancy: Well, we can put in the microwave you know.
Thomas: Uh-huh.
Nancy: Okay.
Thomas: Why? You got the shit? We'll make rocks for you, one day, one hour
Nancy: Oh, will you?
Thomas: Billy'll make it in one hour.
Nancy: Well, but you know I ain't got nothing now, hon, and I told
Thomas: Get her the bad stuff?
Nancy: Yeah.
Thomas: We cut it half and half and then rerock it and sell it for pure.
Nancy: Okay. Well that's what I'll have you do when I get it.
Thomas: He'd want a few bucks.
Nancy: What'da you mean, a few?
Thomas: Couple of hundred.
Nancy: Couple of hundred?
Thomas: Yeah. He'll rock the whole fuckin key for you if you want to (UI)
Nancy: (UI) want the coke and the crystal too.
Thomas: Oh, what I know about crystal, you don't know nothing about that.
Nancy: They can do that in the micro
Thomas: Yeah he told me, he does the, that, that, that, well he doesn't (UI)
Thomas: He uses like distilled water, touch it, and he puts it in that fuckin vice, and he, you know, it's like a press,
Nancy: Um-huh. Um-huh.
Thomas: Comes off big rocks.
Nancy: Yeah.
Thomas: They don't know any different.
Nancy: No, I know.
Thomas: Hey, and you know what, you're sellin it for pure, 50% of it
Nancy: Yeah.
Thomas: you've already doubled your fuckin profits.
Nancy: Yeah. They told me that's 50%, I
Thomas: They're lying.
Nancy: Well I asked this dealer, I said,
Thomas: (UI) did that silver, Skylark that you bought
Nancy: Yeah.
Thomas: Nice car.
Nancy: I said you don't want any more, huh? And they said oh, yeah,
Thomas: For how much?
Nancy: I's sellin it to him, he wanted it fer eighteen hundred an ounce.
Thomas: Well, did he
Nancy: Pure.
Thomas: Yeah. Did he give you eighteen for what you gave him?
Nancy: Yeah.
Thomas: Or did he lie and say that was only nine?
*902 Nancy: No. No. He give me eighteen.
Thomas: And did he say, well fuck you then you don't want no more, said oh well I'll take some more.
Nancy: Yeah. Yeah.
Thomas: Yeah. We sold it for
Nancy: Yeah I want some more
Thomas: twenty-four.
Nancy: Okay. That's all I wanted to know mostly. That's all I wanted to talk to you about cause usually they think I'm a woman they think they can fuck me, you know..
Thomas: Yeah, well, they do me too and I'm a man, supposed to be a man, they fuck me all the time.
Nancy: Yeah.
Thomas: Fucked me out of 17 thousand dollars
Nancy: Did they?
Thomas: Oh, yeah.
Nancy: Who done that?
Thomas: Well, people.
Nancy: Some asshole
Thomas: No, people
Nancy: More than one huh?
Thomas: Mostly one.
Nancy: Mostly one?
Thomas: Yeah. You know, they act like that they got your, that they had the flush it or, that the cops came
Nancy: Yeah. That's bullshit.
Thomas: Yeah it is. You know the main thing is? I can get that out to folks, say it could kill em, they don't give um much, fuck em, just take em one shot, I want 18 hundred a fuckin ounce, cash, the day I bring it, say do you want it or not. They gotta test it and you know that shit, (UI) just walk out the door, don't (UI) you don't have to worry (UI) get rid of it for you in a minute for 18. That's stuff you got from Marina in a minute, hey, he'll give you 18 the day you bring it.
Nancy: (UI) I'm gonna bring a pound of it back.
Thomas: Well, we don't really want it, though, see, cause we get the whole key for 16, but I want you to do, I'm still fuckin with Bill.
Nancy: Yeah.
Thomas: Right. I will
Nancy: (UI)
Thomas: I got a guy, I got a guy in Arkansas buyin' a thousand a week.
Nancy: Bring some of that caffeine.
Thomas: Yeah, that'd help that's cheaper than the vivarin.
Nancy: Yeah. Yeah.
Thomas: Yeah,
Nancy: Well it's, it's uh, what is it your vivarin?
Thomas: Like uh 13%.
Nancy: Well this is uh 375
Thomas: What?
Nancy: Caffeine.
Thomas: Yeah. Milligrams? Well, that's, that's only one-third.
Nancy: (UI) is it
Thomas: 37%, one-third.
Nancy: Oh.
Thomas: Vivarin you know 13 or so, I'll buy it, I'll buy a pound off of you.
Nancy: Well, I'll bring it and show it to you and see want you think.
Thomas: Well bring me a pound.
Nancy: Okay.
Thomas: (UI) 22 bucks.
Nancy: It's, it's in the bottle and they come a thousand in a bottle.
Thomas: The powder? Or caps?
Nancy: No, it's caps.
Thomas: Caps or pills?
Nancy: One's capsules and one was pills. I got some black ones I thought they were pills so that the pills 'ud be a different color
Thomas: Yeah, but I don't want them.
Nancy: But it wasn't, it was capsules.
Thomas: They was white?
Nancy: Yeah.
Thomas: Yeah, whatever. Call me Tuesday.
Nancy: Okay.
Thomas: Make sure that you hide that other, if they catch you, they're gonna come down and they're gonna take everything, car and all.
Nancy: Oh, I know.
Thomas: Plus your car ain't worth nothing.
*903 Nancy: Yeah.
Thomas: Mine ain't either.
Nancy: Well, I ain't got nothing now from the (UI) you know.
Thomas: No, well then, yeah, but, yeah, but when you come back.
Nancy: Yeah.
Thomas: (UI)
Nancy: I think so.
Thomas: Don't lie to me no more, when you said this morning you was callin from Pana cause you was already in town when you called me.
Nancy: No, I wasn't, I cross my heart and hope to die. I called you.
Thomas: I called back there and they said you had already left.
Nancy: Yeah. I, I left right after I
Thomas: Oh, all right.
Nancy: called you. I didn't lie to you.
Thomas: All right.
End of Side A, Part 2.

SIDE B

Q1, Tape 2
(?): Um yeah it's working now.
(?): Huh?
(?): It's just rollin
Nancy: It'll stop though if everybody quits talkin
(?): Yeah, but the TV's on so it's, it's gonna keep goin
(?): get your son where your son is.
unless she covered it up to block out the sound to get it to stop. That's pretty neat though.
Nancy: (UI) Two weeks couldn't get nobody to wash my damn hair. So Francine bless her little heart said I'll wash it for you grandma. So I got in the bathtub and she proceeded to wash my hair.
NOTES
[1]  Matthews tells a different version of the story. She claims that Nancy asked her to go to Nancy's home and remove any incriminating evidence and thus she removed the tapes with Nancy's permission.
[2]  Prior to testifying, Nancy was questioned by her counsel regarding her understanding of her right not to testify and that by testifying she was waiving her fifth amendment right against self-incrimination regarding anything she said during her testimony. This Court found that Nancy made a voluntary and knowing waiver of her right against self-incrimination.